In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-12-0403-CV
                              ________________________


                              Kenneth Hickman-Bey, Appellant

                                             v.

                                 Tamala Alvarez, Appellee

                           On Appeal from the 69th District Court
                                    Hartley County, Texas
                   Trial Court No. 4739H, Honorable Ron Enns, Presiding


                                     March 21, 2013

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Kenneth Hickman-Bey (Hickman-Bey) appeals an order setting aside a default

judgment he obtained against Tamala Alvarez (Alvarez).          Through three issues, he

contends that Alvarez 1) was negligent in failing to file an answer after being served

with his lawsuit, 2) constructively waived notice, and 3) presented false and misleading

grounds in the bill of review. We dismiss for want of jurisdiction.
      An order granting a bill of review is interlocutory when it vacates a prior judgment

and reinstates the original cause and no appeal lies from this interlocutory order.

Jordan v. Jordan, 907 S.W.2d 471, 472 (Tex. 1995); In re Office of Atty. Gen., 276
S.W.3d 611, 620 (Tex. App.–Houston [1st Dist.] 2008, orig. proceeding). In the case

before us, the trial court set aside the default judgment, thereby putting the parties back

to a point prior to the default judgment and after suit was filed. The merits of the case

were not determined. Therefore, the appeal is interlocutory and must be dismissed.

      Accordingly, we dismiss the appeal for want of jurisdiction.



                                                Per Curiam




                                            2